DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 7, 2022. Claims 1-5, 11, and 20 are amended; claims 13 and 18 are canceled; claims 21 and 22 are new. The amendments are sufficient to overcome the outstanding 112 rejections.
Applicant contends that the cited prior art fails to disclose the new material presently recited by each of independent claims 1, 11, and 20 – namely, the feature of the heating elements being “sealed from an inside of the body.” Haneda, for instance, forms discharge ports (32) within the tube (30) enclosing the heater (20) – it cannot be said, then, that the heater is “sealed” from the chamber body (pp. 9-10).
In response, the examiner finds this argument to be external to the scope of the combination rejection. The primary reference, de Waard, already discloses an enclosed processing chamber (30) separated from the upper and lower heating elements (32, 34) via fused quartz walls (7, 14-17). Haneda is cited simply to evidence that it is known to position the termini of the heating elements within an ambient environment, which is a concept distinct from the matter of sealing the heating elements from the inside of the processing chamber. 
For claims 9-11 and 20, the outstanding rejections do cite the aspect of Haneda’s tubes (30), which, as the applicant notes above, have ports (32) formed therein. However, given that the primary reference disposes the heating elements external to the sealed processing volume, the presence of these ports would not undermine the aspect of hermetic separation. Further, one of ordinary skill would understand these ports to be redundant upon the tube’s incorporation within a system like de Waard’s, where the heating elements are already sealed from the processing volume. As such, the ports can be treated as vestigial and eliminated from the design of the composite prior art apparatus.
For these reasons, the Office understands the prior art to already address the new material. 
Restriction
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the recitation of a rotatable body this is rectangular and rotates about an axis different than the longitudinal axis of each heating element is distinct from the already examined embodiment of Figures 3, whereby the latter bodies are arcuate and rotate about the same longitudinal axis as the heating element.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement filed on September 9, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the applicant has failed to provide a copy of the two foreign references cited in the IDS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard et al., US 6,207,936, in view of Timans, US 2005/0098552, and Haneda, JP 2019-027623, whereby machine translation has been relied upon.
Claim 1: de Waard provides a chamber comprising (Fig. 1):
A susceptor (24) positioned within a body (7, 14-31);
A first set of heating devices (34, 40) positioned in an upper portion above the susceptor, whereby:
Each device has a heating element extending in a first direction (7, 39-43);
A second set of heating devices (32, 36, 38) positioned in a lower portion below the susceptor;
Each device has a heating element extending in a second direction (7, 44-49);
Wherein each heating element is sealed from an inside of the reaction chamber body (30).
Although de Waard provides a sealed reaction chamber (30) whose upper and lower quartz surfaces may be taken as transparent upper and lower boundary plates, respectively, the reference is silent regarding the aspect of a body containing the heating elements (7, 14-17). Timans, however, discloses a reaction chamber for wafer heating that, like de Waard, disposes heating elements (24) above and below a reaction chamber sealed by a glass material (32) [0042, 0052]. Timans provides a chamber body which encapsulates the heating elements, as well (Fig. 2). It would have been obvious to enclose de Waard’s heating elements within a structural body to protect these features from an exterior environment.
Lastly, it is unclear, if the termini of de Waard’s heating elements are “exposed to ambient environment,” since the reference is silent regarding the feature of a body, as noted above. In supplementation, Haneda describes a heating chamber (10) comprising a series of heating elements (20) disposed above and below a substrate (9) (Fig. 2). In addition, the proximal ends (21) of the heating elements are exposed to an external, ambient environment via an insertion hole (120) formed in a body [0046]. It would have been obvious to form an insertion hole in the sidewall of the chamber body of the composite prior art apparatus to allow for the facile exchange and replacement of heating elements.
Claim 2: As delineated by Figure 1, de Waard’s first and second heating devices are oriented orthogonally.
Claims 3, 5: It is the position of the Office that the contemplation of both orthogonal and parallel orientations would be within the imaginative scope of one of ordinary skill. As such, the embodiments are obvious over the other. 
Claim 4: As shown by Figure 1 of de Waard, the body includes an inlet and outlet, whereby these portions may be broadly considered “manifolds.”
Claim 6: The first heating devices (34, 40) of de Waard are parallel to the flow path (28) (Fig. 1).
Claims 9-10: Haneda encloses each heating element (20) within an optically transparent tube (30) [0045]. 
Claim 11: The rejection of claims 1 and 9, above, substantially addresses these limitations. In addition, the upper surface of de Waard’s reaction chamber (30) may be taken as the claimed “boundary plate.”
Claim 12: The boundary plate comprises quartz, an optically transparent material (7, 14-17).
Claim 19: The air supply port (31) of Haneda may be operated as a “coolant channel” [0045]. 
Claim 20: The rejections of claims 1 and 11, above, substantially address these limitations. In addition, Haneda’s gas source (54) can be taken as the “coolant source.”
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard in view of Timans and Haneda, and in further view of Akiyama et al., US 2015/0017813, and Boas et al., US 6,803,546.
de Waard is silent regarding the feature of a liner. Akiyama, though, attests that a liner is effective for preventing the adhesion of deposits on the chamber wall, and disposes a quartz liner (39) about the upper and lower surfaces accordingly. Boas, drawn to a heating chamber like de Waard’s, proposes the use of a reflective surface (22) on the lower chamber wall to redirect thermal energy toward the substrate (2, 32-37). As de Waard shares both of these desiderata, it would have been obvious to integrate a reflective liner on the upper and lower surfaces of the chamber body to direct energy toward the substrate and obviate surface contamination. (By rendering the liner reflective, its emissivity value will be lower than the claimed threshold of 0.7.)
Claims 14-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard in view of Timans and Haneda, and in further view of Kim et al., US 2015/0279630.
Claims 14-17: de Waard does not teach a rotatable body. Remedying the deficiency is Kim, who disposes a rotatable body (643) about each heating device (650) within a thermal processing chamber (Fig. 8; [0066, 0068]). The purpose of the body is to strategically direct the light emitted by the heating device – to facilitate this objective, Kim permits the rotation of these bodies [0071]. In addition, the interior of the body, i.e., the “first side,” may have its reflective capacity enhanced in relation to the body’s exterior, i.e., the “second side” [0069]. In this way, the emissivity of the first side will be less than the second side, as the claim requires. Lastly, the shape of the member is a matter which can be resolved by the applicant of ordinary skill, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966). It would have been obvious to the skilled artisan to incorporate a rotatable body in accordance with Kim’s paradigm to direct the heating device’s thermal emission toward a specific target region, e.g., a substrate.
Claim 22: Kim’s rotatable body, itself, imbues “thermal control.” Whether or not said body executes thermal control as a “channel” is not a patentable distinction, as a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716